Order filed September 18, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00685-CV
                                   ____________

                         DEBORAH LEWIS, Appellant

                                         V.

                   BRANT ROCK APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1043913

                                    ORDER

      According to information provided to this court, this is an attempted appeal
from an interlocutory order for possession of property signed August 11, 2014. The
notice of appeal was filed August 12, 2014. To date, the filing fee of $195.00 has
not been paid. No evidence that appellant has established indigence has been filed.
See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      It appears that no final judgment has been signed. The appeal is subject to
dismissal for want of jurisdiction unless appellant files a response on or before
September 30, 2014, demonstrating that this court has jurisdiction over this
appeal. Appellant is also ordered to pay the filing fee in the amount of $195.00 to
the Clerk of this court on or before September 30, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM